     Case 3:20-cv-00308-HEH Document 30 Filed 09/01/21 Page 1 of 1 PageID# 140


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

                                                     )
TRACEY L. B.,                                        )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   )                 CIVIL NO. 3:20cv308-HEH
                                                     )
KILOLO KIJAKAZI 1,                                   )
Commissioner of Social Security,                     )
                                                     )
        Defendant.                                   )


                                      FINAL ORDER
                (Adopting Report and Recommendation of the Magistrate Judge)

        This matter is before the Court on the Report and Recommendation of the Magistrate

Judge (R&R) entered on August 12, 2021 (ECF No. 29). The time to file objections has expired

and neither party has objected to the R&R. Having considered the matter and deeming it

otherwise proper and just to do so, it is hereby ORDERED:

        (1)      The Report and Recommendation of the Magistrate Judge (ECF No. 29) is
                 ACCEPTED and ADOPTED as the OPINION of the Court.

        (2)      Plaintiffs Motion for Summary Judgment (ECF No. 14) is DENIED.

        (3)      Defendant's Motion for Summary Judgment (ECF No. 15) is GRANTED.

        (4)      The decision of the Commissioner is AFFIRMED.

        Let the Clerk of the Court send a copy of this Final Order to all counsel of record.

        It is so ORDERED.


Richmond, Virginia                                                                Isl
                                                                   Henry E. Hudson-
                                                                   Senior United States District Judge
Date: ~e,1.       I i 202.1



1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Acting Commissioner Kijakazi should be substituted as the defendant in this suit.
